W. SHARP, J.
Dubkowski appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). His claim for relief under Heggs v. State, 759 So.2d 620 (Fla.2000) fails because his sentence of 92.0 months could have been imposed without a departure under the 1994 guidelines range of 70.8 to 118.1 months. His claim that an error has occurred in the calculation of his incentive gain time should be raised with the Department of Corrections. It is not appropriate to raise this claim in a Rule 3.800(a) motion. See Dept. of Corrections v. Mattress, 686 So.2d 740 (Fla. 5th DCA 1997).
AFFIRMED.
THOMPSON, C.J., and PETERSON, J., concur.